Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
1) Accomodator to acquire a measurement value…in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

1) Further clarification is required.  Examiner notes that the specification utilizes the language “accommodator unit” in the specification and discusses such in pars. [0007,0015,0032], and it is unclear if “accommodation unit” and “accommodator” are interchangeable, likewise terms.  Further, it is unclear if the “accommodator” also includes the SPR measurement chip discussed in the specification, as such arrangement appears pertinent for the functionality of acquiring a measurement value.


Further, the term “measurement value,” is being interpreted as a fluorescence value, which is coincident with Applicant’s disclosure in par. [0038], for example.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For example, does Applicant intend to provide an active step of “providing a measurement chip including an accommodator…” such that the measurement chip including an accommodator is actively provided for as a positive provision of the method?
Further, see below with regard to clarification as to the structural metes and bounds of the claimed “measurement chip…”

Additionally, as discussed above, the metes and bounds of the structural constitution of the claimed “accommodator to acquire a measurement value indicating the amount of the substance…” are indefinitely provided.  Examiner notes that the specification utilizes the language “accommodator unit” in the specification and discusses such in pars. [0007,0015,0032] (as in pre-grant publication US 2019/0187125), and it is unclear if “accommodation unit” and “accommodator” are interchangeable, likewise terms.  
Further, it is unclear if the “accommodator” also includes the SPR measurement chip discussed in the specification, as such arrangement appears pertinent and necessary for the functionality of acquiring a measurement value.
Examiner notes that a flow path 41 alone indefinitely provides for the recited functionality and process of acquiring a measurement as claimed, as a flow path is merely a containment means.

Further, the recitation within the “introducing” step of claim 1, which provides, “...indicating an amount of the substance to be measured…” is not readily understood.  Herein, the language “to be measured” is not clearly understood as it relates to a prospective, future measurement, and does not actually provide a measurement value of the substance which is subsequently corrected in connection with the determined hematocrit value.
To this end, does Applicant intend to recite something on the order of “...indicating an amount of the substance in the first specimen,” which omits the phrase “to be measured.”  Clarification is required.

Further, within this recitation, it is unclear where a detection/measurement value is ascertained as the claimed step merely provides for an introduction and there are no step(s) toward assaying such sample (e.g. an optical and/or electrical assessment).

Further, within the “detecting second light…” step the recitation is indefinitely recited with respect to the portion which uses the phrase “in a state” in multiple instances which confounds the meaning of the recitation.  It appears that Applicant can delete the second instance of “in a state” and merely set forth that the second specimen 


Additionally, the step of “determining a hematocrit value of the specimen on the basis…” is unclear as the claim recites all of “a specimen, a first specimen, and a second specimen,” and wherein the prior steps relating to this determination are done with respect to the second specimen.
Does Applicant intend to provide this determination with respect to the second specimen?  Examiner asserts it may be clearly to first establish “dividing the specimen into a first portion and a second portion” so as to provide distinctive language, wherein Examiner understands that it is Applicant’s intention to merely divide a base specimen sample into two parts.  Otherwise, further clarification is required with the presently recited “the specimen.”

Further, it is unclear what is meant by “value” used throughout the claims with respect to “measurement value,” and “hematocrit value.”
It is noted that par. [0038], for example, provides that the measurement value is a fluorescence value, but it is not clear if this “value” is an intensity, lifetime, decay, etc…  Likewise, with respect to “hematocrit value,” is this to be a concentration?  Some other amount?  

“…method for measuring an amount of a substance…” the body of the claim does not provide for this as it merely corrects the measurement value (fluorescence value) on the basis of the hematocrit value.  It is noted that the “introducing” step provides for an indication of the amount of the substance to be measured, but the claimed method never provides to measure an amount of a substance in the specimen.  What is/are the further step(s) to such indication which provide for an actual amount of the substance (e.g. glucose) measured in the specimen?

With regard to claim 5, the recitation is indefinitely defined as it is in contrast to that which has been provided by in the independent claim 1, wherein the recited ordering of the steps in claim 5 is not supported by that of claim 1.


With regard to claim 6, the recitation “…within 10 minutes before the providing” lacks proper antecedent basis in the claims, and it appears Applicant intends to recite “the introducing” or “introducing the first specimen…”  Clarification is required.

With regard to claims 7, 11, and 13-16, the metes and bounds of the claim are indefinitely defined as the set forth measurement chip is insufficiently structurally arranged.  The present recitation merely provides a parts list of what is included to the measurement chip and does not provide to relatively, structurally arrange these elements so as to form the measurement chip for the operative embodiment.

Additionally, the steps in claims 7, 11, and 13-16, are inferentially discussed, whereas Applicant should clearly and actively set forth the further steps to the method in order to clearly establish the metes and bounds of the processes involved.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 10, and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The recitation of claim 4 is redundant to that already claimed in claim 1, wherein the recited method of claim 1 already provides an ordered listing of the processes (as implicitly given with presenting a method claim for patenting), and such detecting of the second light is already provided as being performed after the introducing.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-16, as best understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairy suggest a measurement method as recited in claim 1 and as best understood herein, which includes hemolyzing the blood in the second specimen, irradiating the second specimen with a first light and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shindo et al. (US 2012/0075616) discloses a whole blood immunity measuring method in which a hemolytic reagent is supplied to a whole blood sample in a first cell and subjected to light irradiation for hemoglobin calculation, followed by adding an immunoreagent to the hemolyzed blood sample and a second light source irradiates the sample and determines a concentration of CRP, and wherein a calculation part utilizes a conversion of the hemoglobin to hematocrit and calculates the CRP concentration on the hematocrit and outputs the resulting CRP concentration as the result, which is considered pertinent to Applicant’s field of endeavor.
	Tamura et al. (US 2017/0016823) discloses a measurement method with a blood specimen on a top of a metal film on a measurement chip and an SPR measurement which gives a fluorescence excitation that indicates a presence or amount of the measurement substance, and subsequently performing measurement correction of the measurement value using the hematocrit value, which is considered pertinent to Applicant’s field of endeavor.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798